Citation Nr: 1135776	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-35 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable evaluation for degenerative joint disease (DJD), residuals of fracture of the fourth metacarpal of the right hand (right fourth finger disability).

2. Entitlement to an initial compensable evaluation for bilateral hearing loss.

3. Entitlement to an initial evaluation in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).

Since the Veteran has disagreed with the initial evaluations assigned following the grant of service connection, the Board has characterized the issues on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In its January 2007 decision, the RO also denied the Veteran's claim for service connection for residuals of a left ulnar fracture. Although the Veteran timely appealed the denial of that issue, during the pendency of the appeal, in a September 2007 rating decision, the RO granted service connection for that disability. Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). The Veteran did not file a second NOD in regard to residuals of a left ulnar fracture and clarified in a June 2008 statement that he was not seeking an increased evaluation for this disability. Accordingly, since that claim has been granted, it is not before the Board and is not reflected on the title page.

In his October 2007 substantive appeal, the Veteran requested a videoconference hearing before the Board. However, he submitted a written withdrawal of that request in December 2007. Consequently, the request for a personal hearing is deemed withdrawn. See 38 C.F.R. § 20.702 (2010).

Entitlement to a total rating based on individual unemployability (TDIU) is an element of all appeals of an initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied, VA must consider whether the veteran is entitled to TDIU. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). Although the Veteran has submitted claims for higher initial evaluations with evidence of unemployability, the RO has already adjudicated and denied the Veteran's claim for entitlement to a TDIU during the appellate period in an October 2007 rating decision. As the Veteran did not submit an NOD with that denial, a claim for entitlement to a TDIU is not reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The January 2007 rating decision also granted service connection for tinnitus and assigned an initial 10 percent rating. In a February 2007 NOD, the Veteran disagreed with the initial evaluation assigned for tinnitus. A statement of the case (SOC) has not been issued as it relates to the Veteran's claim for a higher initial rating for tinnitus. The Board is required to remand the case for an SOC in accord with the holding in Manlincon v. West, 12 Vet. App. 238 (1999).  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

In regard to the Veteran's claim of entitlement to increased evaluations for hearing loss and for a right fourth finger disability, the Board observes that he was last afforded examinations for these disabilities in April 2008. He, through his authorized representative, alleged in a September 2011 statement that these disabilities had worsened. Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2010). VA has the authority to schedule a compensation and pension examination when such is deemed necessary, and the Veteran has an obligation to report for that examination. As several years have passed since the last examinations and the Veteran has alleged an increase in severity of his service-connected disabilities, the Board finds that additional VA examinations are warranted.

As the claims are being remanded for additional development and the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering pertinent records of VA treatment and identified private treatment records, VA must make another attempt to gather any outstanding records and associate them with the claims file.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1.  Issue to the Veteran and his representative an SOC addressing the claim for entitlement to an initial evaluation in excess of 10 percent for tinnitus. Along with the SOC, furnish to the Veteran and his representative a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford them the applicable time period for perfecting an appeal as to this issue.

The Veteran and his representative are hereby reminded that appellate consideration of the matter identified above (entitlement to an initial evaluation in excess of 10 percent for tinnitus) may be obtained only if a timely appeal is perfected.

2.  Send a letter to the Veteran and his representative, asking the Veteran to identify healthcare providers who may have treated him for his service-connected right fourth finger disability and hearing loss and to sign authorization for release of records. Gather any outstanding records of VA treatment. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file-to specifically include, but not limited to, treatment records from Associates in Neurology dated after April 2005, Memorial Hospital of Salem County after July 1995, South Jersey Physical Therapy after February 2006, First State Orthopaedics after January 2006, Christiana Care Health Services after January 2000, Dr. Iqbal after September 2003.  All records and/or responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After completion of 1 and 2 above, to the extent possible, schedule the Veteran for a VA audiological examination in accord with Training Letter No. 10-02, to determine the nature and severity of his service-connected bilateral hearing loss. The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and lay statements and assertions. All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished and all clinical findings should be reported in detail. The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability pursuant to the decision in Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The examiner should set forth all examination findings and should clearly outline the rationale for all opinions expressed in a printed report.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completion of 1 and 2 above, to the extent possible, schedule the Veteran for an orthopedic examination, to determine the nature and severity of his service-connected right fourth finger disability. The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and lay statements and assertions. All appropriate tests and studies (to include x-rays, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The orthopedic examiner should note the ranges of motion for the right fourth finger and whether any ankylosis is present. Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the right fourth finger is used repeatedly. All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

Although the examiner is obligated to review the claims file, the examiner's attention is specifically called to the following: (1) the reports of October 2006 and April 2008 VA examinations; (2) the Veteran's March 2006 statement that his finger "locks up on occasion;" and (3) the Veteran's February 2007 statement that he experiences ankylosis of his right finger.

The examiner should set forth all examination findings and should clearly outline the rationale for all opinions expressed in a printed report.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

5. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the Veteran's higher evaluation claims remaining on appeal, to include on an extraschedular basis under 38 C.F.R. § 3.321(b), in light of all pertinent evidence and legal authority. VA should document its consideration of whether "staged" ratings, pursuant to Fenderson, cited to above, are warranted. If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish him and his representative a supplemental statement of the case, and afford them the requisite opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).   If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.   It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


